Citation Nr: 0528966	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  96-49 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for a seizure disorder. 

3.  Entitlement to service connection for a kidney disorder. 

4.  Entitlement to service connection for bilateral 
thrombophlebitis. 

5.  Entitlement to higher initial evaluations for psoriasis, 
evaluated as 30 percent disabling prior to February 1, 2000, 
50 percent disabling prior to August 30, 2002, and 60 percent 
disabling from August 30, 2002. 

6.  Entitlement to a higher initial evaluation for 
hypertension, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  

The veteran, who had active service from September 1976 to 
August 1978, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
record indicates that there is additional procedural and 
evidentiary development that must be accomplished before the 
Board can address the merits of the veteran's claims.

Firstly, an August 2000 Supplemental Statement of the Case 
addressed all of the issues currently on appeal and that an 
August 2002 Supplemental Statement of the Case addressed the 
issue of entitlement to an increased evaluation for the 
veteran's hypertension.  However, additional pertinent 
evidence, including reports of VA examinations addressing 
issues other than hypertension were accomplished and 
associated with the claims file subsequent to the August 2000 
Supplemental Statement of the Case.  

The newly submitted evidence was not addressed by a 
Supplemental Statement of the Case, as is required.  The law 
provides that in such circumstances, the RO must   furnish 
the veteran and his representative a Supplemental Statement 
of the Case when the RO "receives additional pertinent 
evidence after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued and before 
the appeal is certified to the Board of Veterans' Appeals and 
the appellate record is transferred to the Board."  38 C.F.R. 
§ 19.31(b)(1) (2004).

The record also reflects that while the veteran presented 
testimony at a hearing before the RO in December 1996, he 
subsequently requested and was scheduled for an additional 
hearing on more than one occasion.  While the veteran's 
representative contacted the RO prior to the most recently 
scheduled hearing in April 2001 and appears to have requested 
that the hearing be canceled, that contact also notes that 
the veteran would request a hearing after medical evidence 
was received.  Given the additions of evidence to the file 
subsequent to that date and the fact that the case is being 
returned to the RO for other matters, in order to ensure due 
process the veteran should be contacted to ascertain whether 
he desires a second hearing before the RO.

As for necessary evidentiary development, some of the 
veteran's claims for service connection are asserted to arise 
as a result of an in-service motor vehicle accident in 1977.  
On the Report of Medical History portion of an examination 
performed in August 1978 in connection with the veteran's 
separation from service, the veteran reported that he had 
frequent headaches after head trauma following a car 
collision in 1977. However, at the time of a physical 
examination performed in October 1981 by Dr. Rodriguez Rivas, 
the veteran denied any convulsions, head trauma or frequent 
headaches.  The Board also notes that at the time of the 
veteran's December 1996 hearing at the RO, he testified that 
he was rendered unconscious in that motor vehicle accident 
for "approximately 45 minutes according to the policeman."  
Transcript at 27.  As for treatment following the accident, 
the veteran testified that a doctor told him "you have been 
unconscious, you have been bleeding through your ears, your 
eyes, your nose, your mouth, a pain on the left side, also on 
the chest, in other words what we call Multiple Body Trauma.  
They took me and I was checked by an intern who cleaned me 
up, then they sent me home."  Transcript at 10.  

Given this inconsistency, it does not appear that any attempt 
has ever been made to obtain a copy of the police report 
regarding the investigation or contemporaneous records of 
treatment the veteran received following the motor vehicle 
accident that reportedly occurred in 1977.  Such evidence is 
relevant and that the RO should attempt to obtain both items 
of evidence.  See 38 U.S.C.A §  5103A.  

Further, while the veteran has been afforded various VA 
examinations since the initial filing of his claim in early 
1995, it does not appear that any of those examinations 
contain an opinion as to whether any of the disorders the 
veteran is claiming as service-connected disorders were 
causally or etiologically related to service, including the 
motor vehicle accident the veteran reports he was involved in 
during service in 1977, or  given the veteran's service-
connected disabilities, whether any of those claimed 
disorders were possibly causally or etiologically related to 
any of his service-connected disabilities.  

Thus, the veteran should be afforded pertinent examinations 
to answer the medical questions presented in this case.  
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

There are also several items contained in the veteran's 
claims file, including private medical records, that are in 
Spanish and have not been translated into English.  Since the 
case is being returned to the RO for additional development, 
the RO should take the opportunity to review the veteran's 
claims file, identify all pertinent items of evidence, and 
translate those items from Spanish to English to facilitate 
review of the record by the Board.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted to 
ascertain whether he desires an 
additional hearing in connection with his 
claim, and if so what type of hearing he 
desires.

2.  The RO should review the veteran's 
claims file and identify all pertinent 
documents that have not been translated 
from Spanish to English and obtain a 
translation of those documents.

3.  The veteran should be contacted and 
asked to provide as much information as 
possible concerning the motor vehicle 
accident he was involved in during 
service in 1977.  This information should 
include an approximate date of the 
accident in 1977, the location of the 
accident, the name of the police 
department that responded to the accident 
and the location of treatment received 
following the accident.  The RO should 
then attempt to obtain any police report 
filed following the 1977 motor vehicle 
accident and records of treatment the 
veteran received immediately following 
the accident.

4.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following the examination and review of 
records offer comments and an opinion as 
to whether any currently diagnosed 
psychiatric disorder is related to the 
psychiatric symptomatology shown 
contemporaneous with service.  The 
examiner should also offer comments and 
an opinion as to whether any currently 
diagnosed psychiatric disorder is 
causally or etiologically related to a 
service-connected disability or 
combination of service-connected 
disabilities.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The veteran should be afforded a 
neurological examination to ascertain the 
nature and etiology of any seizure 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following the examination and review, 
offer comments and an opinion as to 
whether the veteran currently has a 
seizure disorder, and if so, whether a 
seizure disorder is related to the motor 
vehicle accident the veteran reports he 
was involved in during service in 1977.  
The examiner should also offer comments 
and an opinion as to whether any 
currently diagnosed seizure disorder is 
causally or etiologically related to a 
service-connected disability, or 
combination of service-connected 
disabilities.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

6.  The veteran should be afforded a 
genitourinary examination to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the history recorded upon entering 
service, and following the examination 
and review offer comments and an opinion 
as to whether any currently diagnosed 
kidney disorder is related to service.  
In doing so, the examiner is requested to 
offer an opinion as to whether the 
veteran entered service with a 
preexisting kidney disorder, and if so, 
whether any preexisting kidney disorder 
underwent any increase in severity during 
service, and if so, whether that increase 
in severity represented the natural 
progress of the disability.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

7.  The veteran should be afforded a 
vascular examination to ascertain the 
nature and etiology of any 
thrombophlebitis that may be present.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and following examination and 
review offer comments and an opinion as 
to whether any currently diagnosed 
thrombophlebitis is related to service, 
including the motor vehicle accident the 
veteran reports he was involved in during 
service in 1977, or causally or 
etiologically related to a service-
connected disability or combination of 
service-connected disabilities.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

8.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including all 
evidence associated with the claims file 
subsequent to the August 2000 
Supplemental Statement of the Case.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable, or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 


	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

